DETAILED ACTION

Introduction
1.	This office action is in response to Applicant’s submission filed on 9/23/2020.   Claims 1-15 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	The drawings filed on 9/23/2020 have been accepted and considered by the Examiner.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on September 23, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 5 and 14 are objected to because the list “the feature information comprises a shaking of the voice, tone, number of phonemes per unit time” does not include an “and” or an 


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 5, 6, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 20170366668 (Kolbegger et al., hereinafter “Kolbegger”) in view of U.S. Patent Pub. No. 20140272821 (Pitschel et al., hereinafter “Pitschel”)
With respect to Claim 1, Kolbegger describes:
A control method of an electronic apparatus for analyzing a voice by using an artificial intelligence learning model, the method comprising:
receiving input of voice, and obtaining information on the voice; (Paragraph 40, step 310 in Figure 3 show receiving a call.  Paragraph 44 describes that speech classifier analysis is done on the input call.)
Paragraph 53 describes a plurality of operation modes that are determined based on the speech classification.)
Kolbegger does not explicitly describe “performing an operation related to the operation mode by using an artificial intelligence model corresponding to the determined operation mode.”   However, Pitschel describes at paragraph 134 that artificial intelligence models perform operations based on a mode of the device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the artificial intelligence model of Pitschel into the system of Kolbegger to allow for multiple languages to be used, as described in paragraph 137 of Pitschel.
With regard to Claim 5, Kolbegger describes “obtaining a voice feature information from the voice” and “wherein the feature information comprises a shaking of the voice, tone, number of phonemes per unit time.”  Paragraph 30 describes that the device detects features such as ring tones in the audio data.  (The ring tone is cited as “a tone”)
Kolbegger does not explicitly describe “the obtaining the control instruction further comprises: obtaining content in which the voice is textualized; and 
wherein the control instruction is obtained by inputting the content and the feature information to the artificial intelligence model corresponding to the determined operation model.”
However Pitschel describes:
Paragraph 15 describes that text strings are generated by the device)
wherein the control instruction is obtained by inputting the content and the feature information to the artificial intelligence model corresponding to the determined operation model.” (Pitschel describes at paragraphs 133 and 134 that artificial intelligence models perform operations based on a mode of the device, and the input is the speech data as well as context data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the artificial intelligence model of Pitschel into the system of Kolbegger to allow for multiple languages and models to be used, as described in paragraph 137 of Pitschel.
With regard to Claim 6, Kolbegger does not describe “based on the determined mode being a speech practice mode, applying the voice to the artificial intelligence model corresponding to the determined operation mode and obtaining at least one information of a grammar information, a pronunciation information, and an intonation information on the voice; and outputting the obtained information through a function of the speech practice mode based on a pre-set event occurring, wherein a function of the speech practice mode comprises displaying frequency of pronunciation error within a pre-set period, and displaying a grammatical error within a pre-set period.”
However, Pitschel describes:
based on the determined mode being a speech practice mode, applying the voice to the artificial intelligence model corresponding to the determined operation mode and obtaining at Paragraph 164 describes detecting grammar information and paragraph 165 describes detecting pronunciation information.)
outputting the obtained information through a function of the speech practice mode based on a pre-set event occurring, wherein a function of the speech practice mode comprises displaying frequency of pronunciation error within a pre-set period, and displaying a grammatical error within a pre-set period.  (Paragraph 164 describes displaying grammar information and paragraph 165 describes displaying pronunciation information, the pre-set event being when a user provides input, and the pre-set period being the time during which the user is providing input)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the artificial intelligence model of Pitschel into the system of Kolbegger to allow for multiple languages and models to be used, as described in paragraph 137 of Pitschel.
With respect to Claim 10, Kolbegger describes:
An electronic apparatus for analyzing a voice by using an artificial intelligence learning model, comprising:
a voice receiver; (telecommunication system 130 as described at paragraph 20.)
a voice main part obtainer; (facility 140 as described at paragraphs 20 and 23) and
a processor, (CPU 205, Figure 2) wherein the processor is configured to:
control the voice receiver to receive input of voice; (Paragraph 40, step 310 in Figure 3 show receiving a call.)
Paragraph 44 describes that speech classifier analysis is done on the input call.)
obtain category information on the voice based on the information on the voice and determine at least one operation mode corresponding to the category information; (Paragraph 53 describes a plurality of operation modes that are determined based on the speech classification.)
Kolbegger does not explicitly describe “perform an operation related to the operation mode by using the artificial intelligence model corresponding to the determined operation mode.”   However, Pitschel describes at paragraph 134 that artificial intelligence models perform operations based on a mode of the device.
It would have been obvious before the effective filing date of the claimed invention to include the artificial intelligence model of Pitschel into the system of Kolbegger to allow for multiple languages to be used, as described in paragraph 137 of Pitschel.
With regard to Claim 14, Kolbegger describes:
a voice feature obtainer; (facility 140 as described at paragraphs 20 and 23) and 
a communicator, (information output device 230 in Figure 2)
control the voice feature obtainer to obtain a voice feature information from the voice,  (Paragraph 30 describes that the device detects features such as ring tones in the audio data.  (The ring tone is cited as “feature information”))
wherein the feature information comprises a shaking of the voice, tone, number of phonemes per unit time.  (Paragraph 30 describes that the device detects features such as ring tones in the audio data.  (The ring tone is cited as “a tone”))
Kolbegger does not describe, but Pitschel describes:
speech-to-text processing module 330 in Figure 3B)
wherein the processor is configured to control the voice text converter to obtain the content in which the voice is textualized, and (Paragraph 15 describes that text strings are generated by the device)
control the communicator to receive an output control instruction from an external server by inputting the content and the feature information to the artificial intelligence model corresponding to the determined operation mode. (Pitschel describes at paragraphs 133 and 134 that artificial intelligence models perform operations based on a mode of the device, and the input is the speech data as well as context data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the artificial intelligence model of Pitschel into the system of Kolbegger to allow for multiple languages and models to be used, as described in paragraph 137 of Pitschel.
With regard to Claim 15, Kolbegger describes “a communicator,” as information output device 230 in Figure 2.  However, Kolbegger in view of Pitschel does not describe “the processor is configured to: based on the determined mode being a speech practice mode, control the communicator to receive at least one information of a grammar information, a pronunciation information, and an intonation information on the output voice from an external server by inputting the voice to the artificial intelligence model corresponding to the determined operation mode, and output the received information through a function of the speech practice mode based on a pre-set event occurring, wherein a function of the speech practice mode comprises displaying frequency of pronunciation error within a pre-set period, and displaying a grammatical error within a pre-set period.”

the processor is configured to: based on the determined mode being a speech practice mode, control the communicator to receive at least one information of a grammar information, a pronunciation information, and an intonation information on the output voice from an external server by inputting the voice to the artificial intelligence model corresponding to the determined operation mode (Paragraph 164 describes detecting grammar information and paragraph 165 describes detecting pronunciation information.)
output the received information through a function of the speech practice mode based on a pre-set event occurring, wherein a function of the speech practice mode comprises displaying frequency of pronunciation error within a pre-set period, and displaying a grammatical error within a pre-set period.  (Paragraph 164 describes displaying grammar information and paragraph 165 describes displaying pronunciation information, the pre-set event being when a user provides input, and the pre-set period being the time during which the user is providing input)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the artificial intelligence model of Pitschel into the system of Kolbegger to allow for multiple languages and models to be used, as described in paragraph 137 of Pitschel.

7.	Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Kolbegger in view of Pitschel and further in view of U.S. Patent No. 9,942,752 (Marimuthu) and U.S. Patent No. 6,510,417 (Woods et al., hereinafter “Woods”).
With regard to Claims 2 and 11, Kolbegger describes “the category comprises an advertisement category, (paragraph 15) and wherein the operation mode comprises an paragraph 77), a conversation analysis mode (paragraph 49), and an automatic mode (paragraph 74).”
Kolbegger does not explicitly describe “the category comprises a voice phishing category, a family category, and an acquaintance category, and wherein the operation mode comprises a voice phishing prevention mode, a speech practice mode, and an English call mode.”
However, paragraph 149 of Pitschel describes an acquaintance category.  Further, paragraph 170 of Pitschel describes a command mode (cited as “an English call mode”) and a foreign language training mode (cited as “a speech practice mode”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the categories and modes of Pitschel into the system of Kolbegger to allow for multiple languages to be used, as described in paragraph 137 of Pitschel, and to allow for friends to be contacted automatically, as described at paragraph 149 of Pitschel.
Kolbegger in view of Pitschel does not explicitly describe “the category comprises a voice phishing category, and a family category, and wherein the operation mode comprises a voice phishing prevention mode.”
Column 5, lines 1-17 of Marimuthu describe a device including a voice phishing category and a voice phishing prevention mode.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the categories and modes of Marimuthu into the system of Kolbegger and Pitschel to prevent fraudulent calls, as described at column 2, lines 38-49 of Marimuthu.
Kolbegger in view of Pitschel and Marimuthu does not explicitly describe “the category comprises a family category.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the family category of Woods into the system of Kolbegger, Pitschel, and Marimuthu to allow for tracking of advertisements relevant to family members, as described at column 33, lines 9-14 of Woods.

8.	Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Kolbegger in view of Pitschel and further in view of U.S. Patent App. Pub. No. 20110010173 (Scott et al., hereinafter “Scott”).
With regard to Claim 3, Kolbegger in view of Pitschel does not describe:
“based on the determined mode being a conversation analysis mode, applying the voice to the artificial intelligence model corresponding to the determined operation mode and obtaining at least one information of a keyword information and an emotion information on the voice; and
outputting the obtained information through a function of the conversation analysis mode based on a pre-set event occurring, wherein a function of the conversation analysis mode comprises displaying frequency of interest keyword comprised within a pre-set period, providing information link related to a keyword, and displaying frequency of negative conversations within a pre-set period.”
However, Scott describes “based on the determined mode being a conversation analysis mode, applying the voice to the artificial intelligence model corresponding to the determined operation mode and obtaining at least one information of a keyword information and an emotion Paragraph 46 describes hot word recognition (cited as “keyword information”) and paragraph 47 describes determining emotions.)
outputting the obtained information through a function of the conversation analysis mode based on a pre-set event occurring, (Paragraph 74 describes a report on users who displayed negative emotions during calls.) 
wherein a function of the conversation analysis mode comprises displaying frequency of interest keyword comprised within a pre-set period, (paragraph 46 describes generating a list of topic preferences during a call) 
providing information link related to a keyword (Paragraph 77 describes that a prompt may be provided to the user when a hot word is recognized.), and 
displaying frequency of negative conversations within a pre-set period. (Paragraph 74 describes a report on users who displayed negative emotions during calls.)”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the emotion and hot word detecting system of Woods into the system of Kolbegger and Pitschel to provide better targeted service to callers, as described at paragraphs 6-8 of Scott.
With respect to Claim 12, Kolbegger describes “a communicator,” as information output device 230 in Figure 2.  However, Kolbegger in view of Pitschel does not describe “wherein the processor is configured to control the communicator to receive at least one information of a keyword information and an emotion information on the voice output from the artificial intelligence model corresponding to the determined operation mode, and output the received information through a function of the conversation analysis mode based on a pre-set event occurring, and wherein a function of the conversation analysis mode comprises displaying 
However, Scott describes “wherein the processor is configured to control the communicator to receive at least one information of a keyword information and an emotion information on the voice output from the artificial intelligence model corresponding to the determined operation mode, (Paragraph 46 describes hot word recognition (cited as “keyword information”) and paragraph 47 describes determining emotions.)
output the received information through a function of the conversation analysis mode based on a pre-set event occurring, (Paragraph 74 describes a report on users who displayed negative emotions during calls.) 
wherein a function of the conversation analysis mode comprises displaying frequency of interest keyword comprised within a pre-set period, (paragraph 46 describes generating a list of topic preferences during a call) 
providing information link related to a keyword (Paragraph 77 describes that a prompt may be provided to the user when a hot word is recognized.), and 
displaying frequency of negative conversations within a pre-set period. (Paragraph 74 describes a report on users who displayed negative emotions during calls.)”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the emotion and hot word detecting system of Woods into the system of Kolbegger and Pitschel to provide better targeted service to callers, as described at paragraphs 6-8 of Scott.

s 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Kolbegger in view of Pitschel and further in view of Marimuthu.
With regard to Claim 4, Kolbegger in view of Pitschel does not describe:
based on the determined mode being a voice phishing prevention mode, obtaining a control instruction by inputting the voice to the artificial intelligence model corresponding to the determined voice phishing prevention mode; and performing at least one function of the voice phishing prevention mode based on the control instruction, wherein a function voice phishing prevention mode comprises displaying a report button, limiting financial applications, and a voice phishing alarm.
However, Marimuthu describes:
based on the determined mode being a voice phishing prevention mode, obtaining a control instruction by inputting the voice to the artificial intelligence model corresponding to the determined voice phishing prevention mode; (Column 5, lines 7-15 describe that the detected input voice is used to prompt the user to enter voice phishing prevention mode) and 
performing at least one function of the voice phishing prevention mode based on the control instruction, (Column 5, lines 18-22 describe that the device listens for the password.)
wherein a function voice phishing prevention mode comprises displaying a report button, limiting financial applications, and a voice phishing alarm.  (Column 7, lines 41-48 describe a visual indicator that the call is illegitimate, automatic termination of the call (cited as “limiting financial applications”), and an audio message indicating the call is illegitimate.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the voice phishing prevention mode of Marimuthu into 
With respect to Claim 13, Kolbegger describes “a communicator,” as information output device 230 in Figure 2.  However, Kolbegger in view of Pitschel does not describe “wherein the processor is configured to: based on the determined mode being a voice phishing prevention mode, control the communicator to receive an output control instruction from an external server by inputting the voice to the artificial intelligence model corresponding to the determined voice phishing prevention mode, and perform at least one function of the voice phishing prevention mode based on the control instruction, and wherein a function of the voice phishing prevention mode comprises displaying a report button, limiting financial applications, and a voice phishing alarm.”
However, Marimathu describes:
wherein the processor is configured to: based on the determined mode being a voice phishing prevention mode, control the communicator to receive an output control instruction from an external server by inputting the voice to the artificial intelligence model corresponding to the determined voice phishing prevention mode; (Column 5, lines 7-15 describe that the detected input voice is used to prompt the user to enter voice phishing prevention mode) and 
perform at least one function of the voice phishing prevention mode based on the control instruction, (Column 5, lines 18-22 describe that the device listens for the password.)
wherein a function of the voice phishing prevention mode comprises displaying a report button, limiting financial applications, and a voice phishing alarm.  (Column 7, lines 41-48 describe a visual indicator that the call is illegitimate, automatic termination of the call (cited as “limiting financial applications”), and an audio message indicating the call is illegitimate.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the voice phishing prevention mode of Marimuthu into the system of Kolbegger and Pitschel to prevent fraudulent calls, as described at column 2, lines 38-49 of Marimuthu.




10.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Kolbegger in view of Pitschel and further in view of U.S. Patent Pub. No. 20150256930 (Yamakawa).
With regard to Claim 7, Kolbegger describes:
“the category information comprises determining a voice model data pattern matching information on the voice in a database comprising a plurality of voice model data patterns corresponding to a plurality of categories, and (Paragraph 53 describes a plurality of categories based on the voice data.)
obtaining category information corresponding to the voice model data pattern, and wherein the voice model data pattern comprises a mechanical sound determination model, a gender classification model, and a language classification model.”  (Paragraph 30 describes that the device detects mechanical sounds such as tones in the audio data, as well as the speaker gender and language.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the age classification model of Yamakawa into the system of Kolbegger and Pitschel to better characterize a speaker’s voice, as described in paragraph 87 of Yamakawa.
With regard to Claim 8, Kolbegger describes “based on a voice model data pattern matching the information on the voice not being present in the database, determining the category as an uncategorized category, and determining the operation mode to a pre-set basic mode.”  Paragraphs 56 and 57 describe that when the device determines that the call is a wrong number (cited as “not in the database”), it classifies it as a wrong number and may stop processing the call (cited as “pre-set basic mode”).
With respect to Claim 9, Kolbegger describes “determining a category information corresponding to the operation mode, and updating a voice model data pattern corresponding to the category information based on information on the voice.”  (Paragraph 53 describes updating categories based on the voice data.)
Kolbegger does not describe “based on the basic mode being an automatic mode, inputting the voice to a plurality of artificial intelligence models corresponding to a plurality of operation modes and determining an operation mode corresponding to an output information based on the obtained output information.”
However, Pitschel describes “based on the basic mode being an automatic mode, inputting the voice to a plurality of artificial intelligence models corresponding to a plurality of operation modes and determining an operation mode corresponding to an output information 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the artificial intelligence model of Pitschel into the system of Kolbegger to allow for multiple languages to be used, as described in paragraph 137 of Pitschel.



Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 10,244,109 (Bender et al.) describes a system for detecting a spear-phishing call.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD TRACY whose telephone number is (571)272-8332. The examiner can normally be reached Monday-Friday 9 AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD TRACY JR./Examiner, Art Unit 2656                                                                                                                                                                                                        

/MICHELLE M KOETH/Primary Examiner, Art Unit 2656